
	

113 HR 1182 IH: Stopping Needless Additional Performance Bonuses (SNAP) Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1182
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. DesJarlais (for
			 himself, Mrs. Hartzler,
			 Mr. Fleischmann,
			 Mrs. Blackburn,
			 Mr. Kingston,
			 Mr. Roe of Tennessee,
			 Mr. Conaway,
			 Mr. Fincher,
			 Mr. Austin Scott of Georgia,
			 Mr. Westmoreland,
			 Mrs. Lummis,
			 Mr. Nunnelee,
			 Mr. Graves of Georgia,
			 Mr. Duncan of South Carolina,
			 Mr. Mulvaney,
			 Mr. Gowdy,
			 Mrs. Ellmers,
			 Mr. Lucas,
			 Mr. Farenthold,
			 Mr. Issa, Mr. Duncan of Tennessee,
			 Mr. Price of Georgia,
			 Mr. Gohmert,
			 Mr. Ross, Mr. Goodlatte, Mrs.
			 Noem, Mr. Reed,
			 Mr. Harris,
			 Mr. Salmon,
			 Mr. Walberg,
			 Mr. Thompson of Pennsylvania,
			 Mr. Sam Johnson of Texas, and
			 Mrs. Roby) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to repeal the
		  authority to make performance-based bonus payments to States.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Needless Additional
			 Performance Bonuses (SNAP) Act of 2013.
		2.Amendments
			(a)RepealerSection 16 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2025) is amended by striking subsection (d).
			(b)Conforming
			 amendmentsSection 16(c) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)) is amended—
				(1)in the first
			 sentence of paragraph (4) by striking , or performance under the
			 performance measures under subsection (d), and
				(2)in the first sentence of paragraph (5) by
			 striking , or performance under the performance measures under
			 subsection (d).
				
